  Case 19-30353         Doc 10    Filed 09/03/19 Entered 09/03/19 17:01:28           Desc Main
                                   Document     Page 1 of 17


Brian J. Porter, Bar Number 08917
Benjamin J. Mann, Bar Number 08371
HALLIDAY, WATKINS & MANN, P.C.
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-990-3716
Facsimile: 801-328-9714
Email: brian@hwmlawfirm.com
Attorney for U.S. Bank National Association


                           UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NORTH DAKOTA (Fargo)

 In re:
                                                   Chapter 7
 JAMIE STEVEN HARRINGTON AND
 DARIELLE JEANETTE HARRINGTON                      Case No. 19-30353

                       Debtors.


               MOTION FOR RELIEF FROM AUTOMATIC STAY (VEHICLE)

          U.S. Bank National Association (“Movant”) hereby moves this Court, pursuant to 11

U.S.C. § 362, for relief from the automatic stay with respect to certain personal property of the

Debtors, a 2015 Ford F150 Crew, having a VIN Number 1FTEW1EF3FFA03018 (the

“Vehicle”), for all purposes allowed by the Security Agreement (defined below), and applicable

law, including but not limited to the right to repossess. In further support of this Motion, Movant

respectfully states:

          1.    A petition under Chapter 7 of the United States Bankruptcy Code was filed with

respect to the Debtors on June 24, 2019.

          2.     The Debtor, Jamie Harrington, has executed and delivered or is otherwise

obligated with respect to that certain Security Agreement in the original principal amount of

$45,259.04 (the “Contract”). A copy of the Contract is attached hereto as Exhibit A. Movant is
  Case 19-30353        Doc 10      Filed 09/03/19 Entered 09/03/19 17:01:28          Desc Main
                                    Document     Page 2 of 17


an entity entitled to enforce the Contract.

       3.      To secure the Contract, a lien was placed on Certificate of Title. A copy of the

Certificate of Title is attached hereto as Exhibit B.

       4.      The legal description of the Vehicle is:

               YEAR:                           2015
               MAKE AND MODEL:                 Ford F150 Crew
               VIN:                            1FTEW1EF3FFA03018

       5.      As of July 10, 2019, the total indebtedness was $37,779.00.

       6.      The clean retail per NADA, is $28,825.00. A copy of which is attached as Exhibit

C.

       7.      Additionally, the Debtors are delinquent on the contractual payments. The

following chart sets forth the number and amount of payments due pursuant to the terms of the

Contract that have been missed by the Debtors as of July 10, 2019:

  Number              From                    To             Monthly              Total Missed
 of Missed                                               Payment Amount            Payments
 Payments
     3            May 5, 2019            July 5, 2019         $708.94              $2,126.82
 Late Charges:                                                                      $58.00
 Less post-petition partial payments (suspense balance):    ($0.00)
                                                          Total: $2,184.82

      8.       Cause exists for relief from the automatic stay for the following reasons:

               (a)     For cause, including the failure to make contractually obligated payments.

               (b)     Debtors have indicated in their filed Statement of Intention that they wish
               to surrender the Vehicle.

                 (c) Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtors have no equity in the
                 Property; and pursuant to § 362(d)(2)(B), the Property is not necessary for an
                 effective liquidation.

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:
  Case 19-30353          Doc 10    Filed 09/03/19 Entered 09/03/19 17:01:28            Desc Main
                                    Document     Page 3 of 17


       1.         Relief from the stay for all purposes allowed by the Contract, and applicable law,

including but not limited to allowing Movant (and any successors or assigns) to proceed under

applicable non-bankruptcy law to enforce its remedies to repossess upon and obtain possession

of the Vehicle.

       2.         That the Order be binding and effective despite any conversion of this bankruptcy

case to a case under any other chapter of Title 11 of the United States Code.

       3.         That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.         For such other relief as the Court deems proper.


Dated September 3, 2019                             Halliday, Watkins & Mann, P.C.
                                                    376 East 400 South, Suite 300
                                                    Salt Lake City, UT 84111


                                                    /s/ Brian J. Porter
                                                    Brian J. Porter
                                                    Attorney for U.S. Bank National Association
  Case 19-30353        Doc 10    Filed 09/03/19 Entered 09/03/19 17:01:28              Desc Main
                                  Document     Page 4 of 17


                           UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA (Fargo)

 In re:
                                                    Chapter 7
 JAMIE STEVEN HARRINGTON AND
 DARIELLE JEANETTE HARRINGTON                       Case No. 19-30353 SH

                     Debtors.



                          NOTICE OF OPPORTUNITY FOR HEARING

TO:       DEBTORS, THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

          YOU ARE HEREBY NOTIFIED that the annexed Motion for Relief from Automatic
Stay has been filed by the firm of HALLIDAY, WATKINS & MANN, P.C., whose address is 376
East 400 South, Suite 300, Salt Lake City, UT 84111, as attorney for U.S. Bank National
Association.
          YOU ARE HEREBY FURTHER NOTIFIED that, unless you or another party in interest
files an objection in writing to the relief requested in the Motion, within fourteen (14) days after
mailing of this notice, the relief requested may be granted without further notice or order of the
Court, on or after said date.
          YOU ARE HEREBY FURTHER NOTIFIED that, if an objection in writing to the relief
requested in the Motion is timely filed, any party in interest may obtain a hearing on the Motion
and the objection. An objection must be filed both with, the Clerk of the Bankruptcy Court, U.S.
Courthouse 655 First Avenue North, Suite 201, Fargo, ND 58201, and with the attorney whose
name is shown above.
Dated September 3, 2019                           Halliday, Watkins & Mann, P.C.
                                                  376 East 400 South, Suite 300
                                                  Salt Lake City, UT 84111

                                                  /s/ Brian J. Porter
                                                  Brian J. Porter
                                                  Attorney for Movant
  Case 19-30353      Doc 10     Filed 09/03/19 Entered 09/03/19 17:01:28          Desc Main
                                 Document     Page 5 of 17


                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused for a true and correct copy of the foregoing NOTICE OF
OPPORTUNITY FOR HEARING, annexed MOTION FOR RELIEF FROM AUTOMATIC
STAY, by first class mail with postage duly prepaid, on 3rd day of September, 2019, to the
following persons:

Jamie Steven Harrington                            Ross H. Espeseth
Darielle Jeanette Harrington                       Bormann, Myerchin, Espeseth & Edison
8500 Burnt Creek Island Road                       LLP
Bismarck, ND 58503                                 City Center Plaza, Suite 240
Debtors                                            418 East Broadway Avenue
VIA U.S. MAIL                                      P.O. Box 995
                                                   Bismarck, ND 58502-0995
United States Trustee                              Debtors’ Attorney
Suite 1015 U.S. Courthouse                         VIA ECF
300 South Fourth Street
Minneapolis, MN 55415                              Gene W. Doeling
VIA ECF                                            3429 Interstate Blvd. S.
                                                   P.O. Box 9231
                                                   Fargo, ND 58106-9231
                                                   Chapter 7 Trustee
                                                   VIA ECF




                                               Halliday, Watkins & Mann, P.C.
                                               376 East 400 South, Suite 300
                                               Salt Lake City, UT 84111


                                               /s/ Brian J. Porter
                                               Brian J. Porter
                                               Attorney for Movant
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 6 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 7 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 8 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 9 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 10 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 11 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 12 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 13 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 14 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 15 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 16 of 17
Case 19-30353   Doc 10   Filed 09/03/19 Entered 09/03/19 17:01:28   Desc Main
                          Document     Page 17 of 17
